Exhibit 10.1
 
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
and entered into as of the 31st day of July, 2008 (the “Amendment Date”),
between AEROGROW INTERNATIONAL, INC., a Nevada corporation (“Borrower”) and FCC,
LLC d/b/a First Capital, a Florida limited liability company (“Lender”).


W I T N E S S E T H:


WHEREAS, Borrower and Lender are parties to that certain Loan and Security
Agreement dated as of June 23, 2008 (as amended, restated, modified or
supplemented from time to time, the “Loan Agreement”); and


WHEREAS, the parties desire to amend the Agreement on the terms and conditions
set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.  
All capitalized terms used herein and not otherwise expressly defined herein
shall have the respective meanings given to such terms in the Agreement.



2.  
The Agreement is amended by deleting Item 1(a)(ii)(B) of the Schedule and
substituting the following in lieu thereof:



(B)           the lesser of:
 

  (1) $5,000,000,      
 
(2)
50% of the dollar value (determined at the lower of cost or market value) of
Eligible Inventory.

 
 
provided, however, that the aggregate principal amount available to be borrowed
against Eligible Inventory under this clause (B) (i) shall not exceed 85% of the
Obligations from July 1, 2008 through and including September 15, 2008; (ii)
shall not exceed 60% of the Obligations from September 16, 2008 through and
including September 30, 2008; and (iii) shall not exceed 40% of the Obligations
beginning October 1, 2008 and at all times thereafter, except that during the
months of July, August and September of each calendar year (beginning with 2009
calendar year) the aggregate principal amount available to be borrowed against
Eligible Inventory under this clause (B) (i) shall not exceed 60% of the
Obligations;



3.  
The Agreement is amended by deleting Item 8 of the Schedule and substituting the
following in lieu thereof:



Interest Margin:     (i) So long as Borrower maintains a ratio of Indebtedness
to Tangible Net Worth less than or equal to the following table, the Interest
Margin shall be 2.0%.


Month Ending
Ratio
09/30/08
(measured quarterly)
5.75x
12/31/08
(measured quarterly)
3.00x
03/31/09 and
thereafter
(measured quarterly on 3/31/09 and monthly thereafter)
 
2.25x



In addition, so long as Borrower maintains a ratio of Indebtedness to Tangible
Net Worth less than or equal to the above table, AND Borrower is otherwise in
compliance with all terms and conditions of the Agreement as of 12/31/08, then
the Interest Margin will reduce to 1.50%.  The 12/31/08 adjustment, in Lender’s
sole discretion, shall be based on preliminary year-end financial statements
provided by Borrower.  Should the results of Borrower’s year-end audited
financial statements show that Borrower is not in compliance with all terms and
conditions of the Agreement (but Borrower is otherwise in compliance with the
above table), the Interest Margin shall immediately and automatically revert to
2.0% as of 1/1/09, and Borrower will repay to Lender, on demand, all amounts due
thereon.


(ii)  If Borrower fails, at any time, to maintain a ratio of Indebtedness to
Tangible Net Worth less than or equal to the table set forth in subsection (i)
above, the Interest Margin shall be 3.5%.


(iii)  Nothing in this Item 8 of the Schedule shall be construed to limit or
waive Lender’s option to increase the rate of interest on the unpaid principal
balance of the Obligations whenever there is a Default under the Agreement (as
more fully described in Section 3(b) of the Agreement).


4.  
The Agreement is amended by deleting Item 21(b) of the Schedule and substituting
the following in lieu thereof:



(b)         
Borrower shall maintain a Tangible Net Worth, plus the outstanding principal
balance of Subordinated Debt, as follows:



Month Ending
Amount
06/30/08
(measured quarterly)
$1,750,000
09/30/08
(measured quarterly)
$2,500,000
12/31/08
(measured quarterly)
$5,000,000
3/31/09 and
thereafter
(measured quarterly on 3/31/09 and monthly therafter)
 
$5,500,000

 
 
 

--------------------------------------------------------------------------------



 
As used herein, “Tangible Net Worth” means, as of any date, the total assets of
Borrower minus the total liabilities of Borrower calculated in conformity with
GAAP, less all amounts due from Borrower’s Affiliates and the amount of all
intangible items reflected therein, including all unamortized debt discount and
expense, unamortized research and development expense, unamortized deferred
charges, goodwill, intellectual property, unamortized excess cost of investments
in subsidiaries over equity at dates of acquisition, and all similar items which
should properly be treated as intangibles in accordance with GAAP.


5.  
The Agreement is amended by deleting Item 21(c) of the Schedule and substituting
the following in lieu thereof:



(c)           Borrower shall maintain a ratio of Indebtedness to Tangible Net
Worth less than or equal to the following:
 
Month Ending
Ratio
06/30/08
(measured quarterly)
3.75x
09/30/08
(measured quarterly)
7.00x
12/31/08
(measured quarterly)
4.00x
03/31/09 and
thereafter
(measured quarterly on 3/31/09 and monthly thereafter)
 
3.25x





6.  
To induce Lender to enter into this Amendment, Borrower hereby represents and
warrants that, as of the date hereof, and after giving effect to the terms
hereof, there exists no Default under the Agreement or any of the other Loan
Documents.



7.  
In consideration of the modification of the Agreement, and to compensate Lender
for underwriting the credit accommodations described in this Amendment, Borrower
agrees to pay Lender a fee in the amount of $25,000 on the date hereof.  In the
event that the amount borrowed against Eligible Inventory under Item 1(a)(ii)(B)
of the Schedule exceeds 80% of the Obligations at any time during the period of
July 1, 2008 through and including September 15, 2008, then Borrower agrees to
pay Lender a one-time fee in the amount of $10,000 within five Business Days of
Lender’s demand.  Borrower hereby authorizes Lender to charge such foregoing
amounts to the Borrower as revolving loans under the Agreement.  Such fees are
fully earned on the date hereof and are not subject to refund or rebate.  Such
fees are fees for services and are not interest or a charge for the use of
money.



8.  
Borrower hereby restates, ratifies and reaffirms each and every term, condition
representation and warranty heretofore made by it under or in connection with
the execution and delivery of the Agreement, as amended hereby, and the other
Loan Documents, as fully as though such representations and warranties had been
made on the date hereof and with specific reference to this Amendment and the
Loan Documents.



9.  
Except as set forth herein, the Agreement shall be and remain in full force and
effect as originally written, and shall constitute the legal, valid, binding and
enforceable obligation of Borrower to Lender.



10.  
To induce Lender to enter into this Amendment, Borrower hereby releases, acquits
and forever discharges Lender, and Lender’s officers, directors, agents,
employees, successors and assigns, from all liabilities, claims, demands,
actions or causes of action of any kind (if any there be), whether absolute or
contingent, due or to become due, disputed or undisputed, liquidated or
unliquidated, at law or in equity, known or unknown, that Borrower now has or
ever has had against Lender, whether arising under or in connection with the
Agreement or otherwise



11.  
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same instrument.



12.  
This Amendment shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties hereto.



13.  
This Amendment shall be governed by, and construed in accordance with, the laws
of the State of Oklahoma, other than its laws respecting choice of law.



IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be duly
executed as of the date first above written.




AEROGROW INTERNATIONAL, INC.


By:  /s/ H. MacGregor Clarke                  
                                                                                     
Greg Clarke, CFO




FCC, LLC d/b/a FIRST CAPITAL


By:  /s/ Lee E. Elmore                                
                                                                                     
Lee E. Elmore, Senior Vice President





--------------------------------------------------------------------------------


 


The undersigned hereby acknowledge, consent and agree to the foregoing Amendment
and agree his respective Validity Agreement or Limited Guaranty of Individual
(as applicable and as may be amended from time to time) executed by the
undersigned in connection with the Agreement remains in full force and effect
notwithstanding the modification of the Agreement pursuant to the foregoing
Amendment, subject to no right of offset, claim or counterclaim.
 


/s/ Jack J.
Walker                                                                                     
Jack J. Walker


/s/ Jervis B.
Perkins                                                                            
Jervis Perkins


/s/ H. MacGregor
Clarke                                                               
Greg Clarke





